DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 20 October 2022 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 6 is objected to because of the following informalities: in line 2, “exceed” should apparently read --exceeds--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the output radiation pulses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “one or more radiation pulses” of the output beam.
Claim 3 recites the limitation "the one or more output radiation pulses" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “one or more radiation pulses” of the output beam.  It is noted that claim 4 recites this same limitation and may need to be amended in kind.
Claim 4 is rejected by virtue of its dependence upon claim 3.
Claim 6 recites the limitation "the output radiation pulses" in line 2 (and again in line 4 and line 6).  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “one or more radiation pulses” of the output beam.
Claim 11 recites the limitation "the energy source that is coupled to the photoconductive switch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as while claim 1 recites an energy source, it does not recite that the energy source is coupled to the switch.  Suggested language would be --the energy source, wherein the energy source is coupled to the photoconductive switch--.
Claims 12 and 13 are rejected by virtue of its dependence upon claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9, 10, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, and 13-22 of copending Application No. 17/575,074 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they do not meet a one-way test for distinctness; they anticipate each other.  Claim 1 of the present application corresponds to claims 1, 3, and 5 (as well as claims 13 and 14) of the reference application.  Claim 2 of the present application corresponds to claim 18 of the reference application.  Claim 5 of the present application corresponds to claim 6 of the reference application.  Claim 6 of the present application corresponds to claim 7 of the reference application.  Claim 9 of the present application corresponds to claim 8 of the reference application.  Claim 10 of the present application corresponds to claim 4 of the reference application.  Claim 14 of the present application corresponds to claim 9 of the reference application.  Claim 15 of the present application corresponds to claims 1 and 10 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 6 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 5, 9, 10, 14, and 15 would be allowable if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a photoconductive switch for supplying a particle accelerator with a plurality of voltage pulses for accelerating charged particles and producing an output beam of radiation pulses for flash radiotherapy based upon the voltage pulses, wherein the switch can modify an amplitude, shape, spacing, number, or width of the voltage pulses, and wherein the switch includes a doped crystalline material that can receive a voltage from an energy source to establish an electric field across the crystalline material.  Nahum et al. (U.S. Pub. No. 2014/0368108 A1) teaches a photoconductive switch that turns an energizing current on and off in synchronization with laser pulses and charged particle pulses, wherein the switch can comprise a silicon carbide crystalline material, but Nahum fails to disclose that the crystalline material is doped, as well as that the switch is used to modify voltage pulses supplied to a particle accelerator in the recited manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791